UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7609


STANLEY D. LINDER,

                Petitioner - Appellant,

          v.

ET TAYLOR,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:14-cv-00278-RMG)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley D. Linder, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney General, Kaycie  Smith Timmons,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stanley     D.       Linder   seeks        to    appeal       the    district      court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of            appealability.               28     U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent       “a     substantial         showing        of     the     denial     of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating            that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El       v.    Cockrell,       537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Linder has       not     made    the    requisite            showing.        Accordingly,       we

grant     Linder’s          motion     to        amend,       deny      a     certificate       of

appealability, and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

                                                  2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3